In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00004-CR



                LESLIE LEE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 42954-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Leslie Lee appeals from her conviction of theft and the resulting sentence of six months’

confinement. The clerk’s record in this matter was filed February 5, 2015, and the reporter’s record

was filed March 30, making Lee’s brief originally due April 29. This deadline was extended twice

by this Court on the motions of Lee’s retained counsel, Clement Dunn, resulting in the most recent

due date of June 10, 2015. Dunn has now filed a third motion seeking an additional extension of

Lee’s briefing deadline.

       We have reviewed the third motion to extend time as well as the appellate record, and we

find no compelling information to convince us that this brief requires more time to prepare. The

motion to extend time to file Lee’s appellate brief is overruled.

       We order Dunn to file Lee’s appellate brief with this Court on or before July 1, 2015.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: June 16, 2015




                                                 2